Citation Nr: 1744385	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, claimed as dizziness and giddiness, as secondary to tinnitus.

3.  Entitlement to service connection for headaches, to include as secondary to tinnitus and/or vertigo.

4.  Entitlement to service connection for degenerative joint disease of the right hip, as secondary to degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for degenerative joint disease of the right shoulder, as secondary to degenerative joint disease of the lumbar spine.

6.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbar spine, prior to May 2, 2013, and to a rating higher than 20 percent, thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1960 to December 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2011, March 2013 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2013 rating decision, the RO granted an increased evaluation of 20 percent for degenerative joint disease of the lumbar spine, effective May 2, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that the RO withdrew the Veteran's appeal for entitlement to service connection for headaches as a result of his October 2016 VA Form 9; however, during the April 2017 BVA Hearing, the Veteran clarified that he desired to continue with his appeal on this issue.  As such, the Board has determined the claim for entitlement to service connection for headaches remains on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the Appellant if there is a "perceived concern about how the Appellant had filled out the Form 9" that leaves a question as to whether the Appellant wished to continue to appeal an issue).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim may be considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Evidence on file indicates that the Veteran received Social Security disability based on his lumbar spine disability.  See June 2007 Social Security Administration letter.  As such, the Board finds that the record raises the issue of entitlement to TDIU.

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right eye disorder has been raised by the record during the April 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for vertigo, headaches, degenerative joint disease of the right hip, and degenerative joint disease of the right shoulder, entitlement to an initial increased rating for degenerative joint disease of the lumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally or etiologically due to acoustic trauma during service and did not have an onset within one year of discharge.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

Adequate notice pertaining to the Veteran's claim was satisfied by a letter provided to the Veteran in September 2010.  The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, Social Security Administration records, VA treatment records, and private treatment records.  The Veteran was afforded a VA examination in July 2011.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

Il.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss. 

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

 "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Exposure to loud noise during service is conceded based on the Veteran's military occupation specialty (MOS) as a Utility Squadron Specialist.  See DD214; August 2011 rating decision.

The Veteran has a current diagnosis of a bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385.  See July 2011 VA examination.

The pertinent inquiry is whether the in-service noise exposure caused the Veteran's current bilateral hearing loss.  Unfortunately, the Board concludes it did not.

First, there is no indication of post-service hearing loss until many years after service.  There is no credible persuasive evidence to support a presumption of service connection based on manifestation of hearing loss to a degree of 10 percent disabling within one year from discharge from service. 

Furthermore, the July 2011 examiner noted that a discharge/re-enlistment examination report dated 1963 indicated the Veteran had normal hearing; however, there were no audiological results from 1964, the year the Veteran was discharged from service.  [The December 1964 Report of Medical Examination showed no abnormalities of the ears and normal hearing on whispered/spoken voice testing.]  It was also noted that the Veteran worked around loud noise after the military, without the use of ear protection.  Based on examination of the Veteran, consideration of his lay statements, and review of the file, the July 2011 VA examiner stated that without results from the 1964 discharge examination, the examiner was unable to determine if the Veteran's hearing loss is due to his military noise exposure without resort to mere speculation.  

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner and is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, in this case, although the examiner's word choice referenced "speculation," the basis of this statement was that it would be speculative to find a positive nexus between the Veteran's current hearing loss and his time in service because there was no in-service documentation of hearing loss and the Veteran had years of post-service exposure to acoustic trauma.  These statements were based on an accurate medical history, and the examiner's report included a thorough, detailed review of the Veteran's treatment records.
In short, while the Veteran was exposed to in-service noise exposure and currently has a diagnosis of bilateral hearing loss, no persuasive medical evidence shows that the current hearing loss is a result of noise exposure during his military service.

The Board has considered the Veteran's statements concerning his hearing loss.  The Board acknowledges that he is competent to give evidence about what he experiences; for example, the Veteran is competent to describe his hearing difficulties.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the medical opinion discussed above.  The Board acknowledges that the Veteran testified that his hearing loss began during service and has continued to present day.  Moreover, the Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question as there are conceivably multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, there is insufficient persuasive evidence that establishes a link between the Veteran's hearing loss and his service.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept a veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for vertigo, headaches, degenerative joint disease of the right hip, degenerative joint disease of the right shoulder, and entitlement to an initial increased rating for degenerative joint disease of the lumbar spine.  The issue of entitlement to a TDIU is also before the Board.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service Connection for Vertigo

The Veteran asserts his vertigo is secondary to his tinnitus.  The Board notes that the Veteran received a diagnosis of "dizziness and giddiness" in a May 2010 VA audiology consultation.  As noted, the Veteran is service connected for tinnitus.  However, to date, the Veteran has not yet been afforded a VA examination for his claimed vertigo.  On remand, the Veteran must be afforded a VA examination and a medical opinion should be obtained regarding the etiology of the claimed vertigo.


Service Connection for Right Hip and Right Shoulder

The Veteran asserts his right hip and right shoulder disorders are due to his service-connected lumbar spine disability.

He was afforded a VA examination in September 2013, at which time he was diagnosed with degenerative joint disease of the right shoulder and degenerative joint disease of the right hip.  The examiner opined that it is less likely than not that the Veteran's right hip and right shoulder disorders are proximately due to or the result of his lumbar spine disability.  The examiner did not specifically provide an opinion pertaining to aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  Id.   

On remand, addendum opinions should be obtained on whether the Veteran's right shoulder disorder and right hip disorder are aggravated by his lumbar spine disability.

Service Connection for Headaches

The Veteran asserts his headaches had an onset during service and that they are due to his tinnitus and vertigo.  See April 2017 BVA Hearing Transcript, pages 26-27.

The Veteran was afforded a VA examination in September 2013, at which time he was diagnosed with tension headaches.  It was noted that his ability to wear hearing aids was limited when he was experiencing a headache.  The examiner opined that the Veteran's headaches were less likely than not incurred in or caused by service because the Veteran reported that his headaches were more recent in origin and not related to service.  No medical opinion pertaining to whether the Veteran's headaches are proximately due to or aggravated by his tinnitus and/or vertigo was provided.  On remand, the Board finds that an addendum opinion must be obtained.
Increased Rating for Lumbar Spine

The Veteran testified during the April 2017 BVA Hearing that he was seen for a checkup at the VA medical center approximately two weeks prior to the hearing, and his pain medication for his lumbar spine disability was refilled.  These medical records have not yet been associated with the claims file.  On remand, these records should be obtained.
 
The Veteran also testified that his lumbar spine disability has become more severe since his last VA examination two years ago in May 2015.  See April 2017 BVA Hearing Transcript, page 5.

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. 

The Veteran's May 2015 VA examination for the lumbar spine does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

TDIU

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Evidence on file indicates that the Veteran received Social Security disability based on his lumbar spine disability.  See June 2007 Social Security Administration letter.  

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records, including VA treatment records on recent treatment the Veteran received for his back as stated at his Board hearing.

3.  Afford the Veteran a VA examination for his claimed vertigo.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

a)  The Veteran asserts his symptoms are dizziness and giddiness, and this diagnosis was made in a May 2010 VA audiology consultation; please clarify his diagnosis.

b)  For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability):

i) that the Veteran's disorder is causally or etiologically due to service; and,
  
ii) that the Veteran's disorder is proximately due to OR aggravated (beyond a natural progression) by his service-connected tinnitus.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

4.  Obtain addendum opinions for the Veteran's right hip and right shoulder disorders.  The claims folder must be made available to the examiner for review.  

The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that:

a) the Veteran's right hip disorder is aggravated (beyond a natural progression) by his service-connected lumbar spine disability; and,

b) the Veteran's right shoulder disorder is aggravated (beyond a natural progression) by his service-connected lumbar spine disability.

In particular, review the lay statements as they relate to the development of his disorders and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Obtain an addendum opinion for the Veteran's headaches.  The claims folder must be made available to the examiner for review.  

The examiner is asked to review all pertinent records associated with the claims file, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that:

a) the Veteran's headaches are proximately due to or aggravated (beyond a natural progression) by his tinnitus, and/or vertigo.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Schedule the Veteran for the appropriate VA examination to evaluate the severity of his service-connected lumbar spine disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

7.  After all of the above actions have been completed, undertake any additional development as deemed necessary, including any additional development required for his TDIU claim.  The Veteran's claims should be readjudicated based on the entirety of the evidence. 

8.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, addressing all issues on appeal. 

An appropriate period of time should be allowed for response.

9.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


